DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/28/2021 have been entered.

3.	This application has pending claim(s) 1-2 and 4-10.

4.	Applicants arguments filed on 05/28/2021, with respect to the rejection(s) under 35 U.S.C. 101, 102 and 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 101, 102 and 103 have been withdrawn.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to detect a monitor request made by a user with respect to a monitored object reflected in the captured image, to specify the monitored object in the captured image according to the monitor request, and to generate an output image including the monitored object such that the user can monitor the monitored object in the output image.

Prior art was found for the claims as follows:
Re. Claim 1, Kameyama [US Pub. No.: 2010/0265354 A1] discloses:
An image processing device [Fig.1 el 1 image processor] comprising: a captured-image recorder configured to record a captured image acquired from an imaging device [image capturing apparatus 100a captures images of a monitored space |0048], wherein the captured image is divided into a plurality of small areas [The image dividing section 232 obtains a plurality of captured images from the image obtaining section 250 |0086];

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…a monitor request detector configured to detect a monitor request for designating a monitored object having its characteristic information to be reflected in the captured image;
a monitored-object specifying part configured to specify a position indicating the characteristic information of the monitored object in the captured image according to the monitor request and to thereby determine a small area reflecting the monitored object corresponding to the specified position among the plurality of small areas in the captured image; 
and an output part configured to generate an output image including the small area of the monitored object in the captured image.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-2 and 4-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488